UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam VT Research Fund The fund's portfolio 9/30/13 (Unaudited) COMMON STOCKS (99.6%) (a) Shares Value Aerospace and defense (4.8%) Embraer SA ADR (Brazil) 1,823 $59,193 European Aeronautic Defence and Space Co. (France) 3,704 235,991 General Dynamics Corp. 1,066 93,296 Honeywell International, Inc. 4,598 381,818 L-3 Communications Holdings, Inc. 5,790 547,155 Northrop Grumman Corp. 3,253 309,881 Precision Castparts Corp. 434 98,622 Raytheon Co. (S) 5,615 432,748 United Technologies Corp. 4,390 473,330 Air freight and logistics (0.1%) United Parcel Service, Inc. Class B 258 23,573 Airlines (0.5%) Delta Air Lines, Inc. (S) 10,324 243,543 United Continental Holdings, Inc. (NON) 1,400 42,994 Auto components (0.9%) BorgWarner, Inc. (S) 600 60,834 Johnson Controls, Inc. 8,217 341,006 TRW Automotive Holdings Corp. (NON) 900 64,179 Automobiles (0.7%) Ford Motor Co. 14,451 243,788 General Motors Co. (NON) 3,900 140,283 Tesla Motors, Inc. (NON) 100 19,342 Beverages (2.4%) Beam, Inc. 6,539 422,746 Brown-Forman Corp. Class B 2,467 168,077 Coca-Cola Enterprises, Inc. 11,984 481,877 Dr. Pepper Snapple Group, Inc. (S) 5,400 242,028 Biotechnology (2.5%) Amgen, Inc. 1,743 195,111 Celgene Corp. (NON) 3,306 508,893 Gilead Sciences, Inc. (NON) 7,346 461,623 Regeneron Pharmaceuticals, Inc. (NON) 300 93,861 Vertex Pharmaceuticals, Inc. (NON) 1,200 90,984 Building products (0.5%) Fortune Brands Home & Security, Inc. 6,374 265,350 Capital markets (2.5%) Ameriprise Financial, Inc. 2,069 188,445 Blackstone Group LP (The) 3,174 79,001 Carlyle Group LP (The) (Partnership shares) 3,000 77,160 Charles Schwab Corp. (The) 15,823 334,498 Invesco, Ltd. 3,566 113,755 KKR & Co. LP 10,089 207,632 Morgan Stanley 7,041 189,755 State Street Corp. 2,873 188,900 Chemicals (2.4%) Agrium, Inc. (Canada) (S) 890 74,787 Albemarle Corp. 821 51,674 Celanese Corp. Ser. A 1,322 69,788 Dow Chemical Co. (The) 3,677 141,197 Eastman Chemical Co. 1,330 103,607 Ecolab, Inc. 2,377 234,753 Huntsman Corp. 2,284 47,073 LyondellBasell Industries NV Class A 2,751 201,456 Monsanto Co. 3,111 324,695 Solvay SA (Belgium) 166 24,894 Tronox, Ltd. Class A (S) 703 17,202 Commercial banks (2.7%) Comerica, Inc. 1,781 70,011 KeyCorp 15,754 179,596 Regions Financial Corp. 28,792 266,614 U.S. Bancorp 9,980 365,068 Wells Fargo & Co. 11,205 462,991 Zions Bancorp. (S) 4,262 116,864 Commercial services and supplies (0.4%) ADT Corp. (The) (NON) 1,027 41,758 Tyco International, Ltd. 4,444 155,451 Communications equipment (2.0%) Cisco Systems, Inc. 22,631 530,018 Polycom, Inc. (NON) 1,200 13,104 Qualcomm, Inc. 8,485 571,550 Computers and peripherals (4.5%) Apple, Inc. 4,313 2,056,266 Dell, Inc. 5,300 72,981 Hewlett-Packard Co. 6,610 138,678 NetApp, Inc. (S) 1,691 72,070 SanDisk Corp. (S) 2,353 140,027 Construction and engineering (0.1%) KBR, Inc. 800 26,112 Construction materials (0.1%) Eagle Materials, Inc. 100 7,282 Martin Marietta Materials, Inc. 600 58,902 Consumer finance (0.6%) American Express Co. 2,528 190,915 Capital One Financial Corp. 137 9,417 Discover Financial Services 2,770 139,996 Containers and packaging (0.4%) MeadWestvaco Corp. 3,442 132,104 Sealed Air Corp. 3,584 97,449 Diversified financial services (5.6%) Bank of America Corp. 36,741 507,026 Berkshire Hathaway, Inc. Class B (NON) 4,079 463,007 Citigroup, Inc. 16,504 800,609 CME Group, Inc. 3,656 270,105 JPMorgan Chase & Co. 20,083 1,038,090 Diversified telecommunication services (0.8%) Verizon Communications, Inc. 9,764 455,588 Electric utilities (1.5%) American Electric Power Co., Inc. 1,607 69,663 Duke Energy Corp. 2,542 169,755 Edison International 2,911 134,081 Exelon Corp. 500 14,820 FirstEnergy Corp. 4,039 147,222 NextEra Energy, Inc. 2,224 178,276 PPL Corp. 1,844 56,021 Southern Co. (The) 1,177 48,469 Electrical equipment (0.7%) Schneider Electric SA (France) 4,227 357,463 Energy equipment and services (2.7%) Baker Hughes, Inc. 3,800 186,580 Cameron International Corp. (NON) 720 42,026 Frank's International NV (Netherlands) (NON) 1,181 35,347 Halliburton Co. 5,149 247,924 McDermott International, Inc. (NON) 5,200 38,636 Oceaneering International, Inc. 131 10,642 Petrofac, Ltd. (United Kingdom) 8,440 191,973 Rowan Cos. PLC (NON) 1,200 44,064 Schlumberger, Ltd. 6,561 579,730 SPT Energy Group, Inc. (China) 102,000 51,510 Weatherford International, Ltd. (NON) 1,363 20,895 Food and staples retail (1.8%) Costco Wholesale Corp. 2,170 249,810 CVS Caremark Corp. 5,286 299,981 Wal-Mart Stores, Inc. 4,096 302,940 Walgreen Co. 805 43,309 Whole Foods Market, Inc. (S) 1,668 97,578 Food products (1.5%) ConAgra Foods, Inc. 531 16,111 General Mills, Inc. 510 24,439 Hershey Co. (The) (S) 725 67,063 Hillshire Brands Co. 1,905 58,560 Kellogg Co. 1,355 79,579 Kraft Foods Group, Inc. 2,680 140,539 Mead Johnson Nutrition Co. 1,588 117,925 Mondelez International, Inc. Class A 7,892 247,967 Pinnacle Foods, Inc. (S) 707 18,714 S&W Seed Co. (NON) (S) 2,183 18,272 Tyson Foods, Inc. Class A 499 14,112 WhiteWaves Foods Co. Class A (NON) 915 18,273 Health-care equipment and supplies (2.0%) Abbott Laboratories 3,455 114,671 Baxter International, Inc. 3,550 233,200 Boston Scientific Corp. (NON) 5,125 60,168 CareFusion Corp. (NON) 1,845 68,081 Covidien PLC 3,059 186,415 Intuitive Surgical, Inc. (NON) 85 31,983 Medtronic, Inc. 1,913 101,867 St. Jude Medical, Inc. 2,727 146,276 Tornier NV (Netherlands) (NON) 1,400 27,062 Zimmer Holdings, Inc. 1,500 123,210 Health-care providers and services (2.1%) Aetna, Inc. 1,520 97,310 Catamaran Corp. (NON) 8,260 379,547 Emeritus Corp. (NON) 3,500 64,855 Express Scripts Holding Co. (NON) 6,336 391,438 Humana, Inc. 600 55,998 McKesson Corp. 968 124,194 UnitedHealth Group, Inc. 400 28,644 Hotels, restaurants, and leisure (2.0%) Bloomin' Brands, Inc. (NON) 3,600 84,996 Krispy Kreme Doughnuts, Inc. (NON) 2,300 44,482 Marriott International, Inc. Class A 2,800 117,768 McDonald's Corp. 2,406 231,481 Penn National Gaming, Inc. (NON) (S) 2,345 129,819 Starbucks Corp. 3,298 253,847 Vail Resorts, Inc. 1,129 78,330 Wyndham Worldwide Corp. 2,908 177,301 Household durables (0.7%) D.R. Horton, Inc. (S) 3,900 75,777 Lennar Corp. Class A 1,300 46,020 PulteGroup, Inc. 5,929 97,829 Whirlpool Corp. 1,000 146,440 Independent power producers and energy traders (0.6%) AES Corp. 2,122 28,201 Calpine Corp. (NON) 6,921 134,475 NRG Energy, Inc. (S) 4,949 135,256 Industrial conglomerates (1.0%) Siemens AG (Germany) 4,286 516,398 Insurance (2.5%) American International Group, Inc. 7,237 351,935 Assured Guaranty, Ltd. 1,344 25,200 Chubb Corp. (The) 943 84,172 Genworth Financial, Inc. Class A (NON) 5,479 70,076 Hartford Financial Services Group, Inc. (The) (S) 4,070 126,658 Lincoln National Corp. 2,327 97,711 Marsh & McLennan Cos., Inc. 4,064 176,987 MetLife, Inc. 6,811 319,776 Travelers Cos., Inc. (The) 1,372 116,304 Internet and catalog retail (1.7%) Amazon.com, Inc. (NON) 1,594 498,348 Ctrip.com International, Ltd. ADR (China) (NON) 1,100 64,273 HomeAway, Inc. (NON) (S) 1,264 35,392 Netflix, Inc. (NON) 200 61,842 Priceline.com, Inc. (NON) 258 260,825 Internet software and services (3.3%) eBay, Inc. (NON) 7,018 391,534 Facebook, Inc. Class A (NON) 2,613 131,277 Google, Inc. Class A (NON) 1,127 987,151 Yahoo!, Inc. (NON) 9,322 309,118 IT Services (2.7%) Accenture PLC Class A 980 72,167 Alliance Data Systems Corp. (NON) 199 42,083 Cognizant Technology Solutions Corp. (NON) 1,599 131,310 Computer Sciences Corp. 4,442 229,829 Fidelity National Information Services, Inc. 3,128 145,264 IBM Corp. 1,358 251,474 MasterCard, Inc. Class A 89 59,877 Visa, Inc. Class A 2,897 553,617 Leisure equipment and products (0.3%) Brunswick Corp. 1,900 75,829 Hasbro, Inc. 2,139 100,832 Life sciences tools and services (0.5%) PerkinElmer, Inc. 1,900 71,725 Thermo Fisher Scientific, Inc. 2,364 217,843 Machinery (0.1%) Joy Global, Inc. (S) 883 45,068 Pall Corp. 244 18,798 Xylem, Inc. 478 13,351 Media (4.5%) CBS Corp. Class B 10,100 557,116 Comcast Corp. Class A 7,462 336,909 DIRECTV (NON) 2,700 161,325 DISH Network Corp. Class A 1,600 72,016 Liberty Global PLC Ser. C (United Kingdom) (NON) 3,500 264,005 Time Warner Cable, Inc. 2,100 234,360 Time Warner, Inc. 1,906 125,434 Twenty-First Century Fox, Inc. 2,243 75,141 Viacom, Inc. Class B 3,600 300,888 Walt Disney Co. (The) 4,762 307,101 Metals and mining (0.4%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 2,569 84,983 Nucor Corp. (S) 2,000 98,040 Steel Dynamics, Inc. (S) 2,900 48,459 Multi-utilities (1.0%) Ameren Corp. 3,158 110,025 CMS Energy Corp. 2,889 76,038 Dominion Resources, Inc. 1,822 113,839 PG&E Corp. (S) 3,796 155,332 Sempra Energy 1,257 107,599 Multiline retail (1.2%) Dollar General Corp. (NON) 2,769 156,338 Macy's, Inc. 4,505 194,931 Nordstrom, Inc. (S) 1,872 105,206 Target Corp. 2,914 186,438 Oil, gas, and consumable fuels (8.2%) Anadarko Petroleum Corp. 4,508 419,199 Cabot Oil & Gas Corp. 3,494 130,396 Cameco Corp. (Canada) 1,200 21,684 Cheniere Energy, Inc. (NON) 2,600 88,764 Chevron Corp. 4,978 604,827 CONSOL Energy, Inc. 1,400 47,110 Energy Transfer Equity L.P. 3,311 217,798 EOG Resources, Inc. 1,000 169,280 Exxon Mobil Corp. 9,775 841,041 Marathon Oil Corp. 13,212 460,835 Occidental Petroleum Corp. 3,934 367,986 QEP Resources, Inc. 10,195 282,300 Royal Dutch Shell PLC ADR (United Kingdom) 5,686 373,456 Suncor Energy, Inc. (Canada) 11,916 426,354 Paper and forest products (0.3%) International Paper Co. 3,896 174,541 Personal products (0.6%) Coty, Inc. Class A (NON) 18,800 304,748 Herbalife, Ltd. 400 27,908 Pharmaceuticals (5.8%) AbbVie, Inc. 7,178 321,072 Actavis PLC (NON) 2,355 339,120 Allergan, Inc. 2,430 219,794 AstraZeneca PLC ADR (United Kingdom) (S) 3,248 168,669 Auxilium Pharmaceuticals, Inc. (NON) 7,468 136,142 Bristol-Myers Squibb Co. 2,419 111,951 Eli Lilly & Co. 5,981 301,024 Johnson & Johnson 7,316 634,224 Merck & Co., Inc. 6,766 322,129 Pfizer, Inc. 12,014 344,922 Sanofi ADR (France) (S) 2,700 136,701 Zoetis, Inc. 4,284 133,318 Professional services (0.4%) Nielsen Holdings NV 4,900 178,605 Verisk Analytics, Inc. Class A (NON) 828 53,787 Real estate investment trusts (REITs) (2.0%) Alexandria Real Estate Equities, Inc. 344 21,964 American Campus Communities, Inc. 1,262 43,097 American Homes 4 Rent Class A (NON) 2,700 43,605 American Tower Corp. Class A 3,423 253,747 AvalonBay Communities, Inc. 675 85,786 Equity Lifestyle Properties, Inc. 1,334 45,583 Plum Creek Timber Co., Inc. (S) 1,650 77,270 Prologis, Inc. 2,452 92,244 Public Storage 706 113,348 Simon Property Group, Inc. 1,044 154,752 Ventas, Inc. 2,480 152,520 Vornado Realty Trust 300 25,218 Real estate management and development (0.2%) Altisource Residential Corp. (Virgin Islands) 800 18,384 CBRE Group, Inc. Class A (NON) 3,801 87,917 Road and rail (0.9%) CSX Corp. (S) 6,500 167,310 Union Pacific Corp. 2,200 341,748 Semiconductors and semiconductor equipment (2.8%) Altera Corp. 700 26,012 Applied Materials, Inc. 9,700 170,138 Fairchild Semiconductor International, Inc. (NON) 8,800 122,232 Intel Corp. 12,300 281,916 KLA-Tencor Corp. 300 18,255 Lam Research Corp. (NON) 4,200 214,998 Magnachip Semiconductor Corp. (South Korea) (NON) 3,800 81,814 Maxim Integrated Products, Inc. 3,600 107,280 Micron Technology, Inc. (NON) 11,700 204,399 Texas Instruments, Inc. 1,919 77,278 Xilinx, Inc. (S) 4,200 196,812 Software (2.9%) Adobe Systems, Inc. (NON) 900 46,746 Electronic Arts, Inc. (NON) 1,800 45,990 Intuit, Inc. 1,400 92,834 Microsoft Corp. 19,115 636,721 Oracle Corp. 17,399 577,125 Red Hat, Inc. (NON) 3,400 156,876 Specialty retail (2.5%) Bed Bath & Beyond, Inc. (NON) 2,824 218,465 Best Buy Co., Inc. 2,872 107,700 Five Below, Inc. (NON) 2,000 87,500 Home Depot, Inc. (The) 4,800 364,080 Lowe's Cos., Inc. 4,999 238,002 Office Depot, Inc. (NON) 15,200 73,416 TJX Cos., Inc. (The) 4,970 280,258 Textiles, apparel, and luxury goods (0.6%) Hanesbrands, Inc. 1,810 112,781 Michael Kors Holdings, Ltd. (Hong Kong) (NON) 1,742 129,814 NIKE, Inc. Class B 1,458 105,909 Tobacco (2.8%) Altria Group, Inc. 17,801 611,464 Philip Morris International, Inc. 10,700 926,513 Trading companies and distributors (0.2%) HD Supply Holdings, Inc. (NON) 1,900 41,743 WESCO International, Inc. (NON) (S) 1,122 85,867 Water utilities (0.1%) American Water Works Co., Inc. 854 35,253 Total common stocks (cost $45,387,214) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value United Technologies Corp. $3.75 cv. pfd. 1,256 $81,376 Total convertible preferred stocks (cost $62,800) SHORT-TERM INVESTMENTS (5.8%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.13% (d) 2,916,031 $2,916,031 Putnam Short Term Investment Fund 0.06% (AFF) 232,323 232,323 U.S. Treasury Bills with an effective yield of 0.14%, December 12, 2013 $24,000 23,999 U.S. Treasury Bills with an effective yield of 0.13%, March 6, 2014 3,000 3,000 U.S. Treasury Bills with an effective yield of 0.10%, July 24, 2014 13,000 12,993 Total short-term investments (cost $3,188,334) TOTAL INVESTMENTS Total investments (cost $48,638,348) (b) FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $2,746,018) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC British Pound Sell 12/18/13 $867,567 $859,743 $(7,824) Canadian Dollar Sell 10/18/13 535,383 536,407 1,024 Citibank, N.A. Euro Sell 12/18/13 1,353,257 1,349,868 (3,389) Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 2,011 $— 7/1/14 (3 month USD-LIBOR-BBA plus 0.35%) A basket (DBPTCABL) of common stocks $494 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OTC Over-the-counter Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $54,647,091. (b) The aggregate identified cost on a tax basis is $49,323,104, resulting in gross unrealized appreciation and depreciation of $9,062,988 and $711,177, respectively, or net unrealized appreciation of $8,351,811. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $1,589,791 $309,442 $1,899,233 $152 $— Putnam Short Term Investment Fund * — 5,640,532 5,408,209 264 232,323 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $2,834,110. The fund received cash collateral of $2,916,031, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $7,737 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $10,189 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $8,245,996 $— $— Consumer staples 5,000,533 — — Energy 5,900,357 — — Financials 8,843,709 — — Health care 7,044,025 — — Industrials 5,250,953 — — Information technology 9,956,821 — — Materials 1,992,886 — — Telecommunication services 455,588 — — Utilities 1,714,325 — — Total common stocks — — Convertible preferred stocks 81,376 — — Short-term investments 232,323 2,956,023 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(10,189) $— Total return swap contracts — 494 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,024 $11,213 Equity contracts 494 — Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $1,200,000 OTC total return swap contracts (notional) $62,000 The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Offsetting of financial and derivative assets and liabilities Barclays Bank PLC Citibank, N.A. Deutsche Bank AG Goldman Sachs Bank USA Total Assets: OTC Total return swap contracts*# $- $- $494 $- $494 Forward currency contracts# 1,024 $1,024 Securities on loan 2,834,110 $2,834,110 Total Assets $1,024 $ $494 $2,834,110 $2,835,628 Liabilities: Forward currency contracts# $7,824 $3,389 $- $- $11,213 Total Liabilities $7,824 $3,389 $ $ $11,213 Total Financial and Derivative Net Assets $(6,800) $(3,389) $494 $2,834,110 $2,824,415 Total collateral received (pledged)##† $ $ $ $2,916,031 $2,916,031 Net amount $(6,800) $(3,389) $494 $(81,921) $(91,616) * Excludes premiums. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2013
